Case: 2:19-cv-03492-MHW-MRM Doc #: 14 Filed: 05/21/20 Page: 1 of 1 PAGEID #: 343




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

Joshua R. Johnson,

       Petitioner,

       v.                                                Case No. 2:19–cv–3492

Norm Robinson, Warden,                                   Judge Michael H. Watson
London Correctional Institution,
                                                         Magistrate Judge Merz
       Respondent.

                                 OPINION AND ORDER

       The Court has reviewed the Report and Recommendation (“R&R”) of United

States Magistrate Judge Michael R. Merz, ECF No. 11, to whom this case was

referred pursuant to 28 U.S.C. § 636(b), and noting no objections were filed 1

thereafter, and that the time for filing such objections under Fed. R. Civ. P. 72(b) has

expired, hereby ADOPTS said R&R.

       Accordingly, it is hereby ORDERED that the Petition be DISMISSED with

prejudice. Petitioner is DENIED a certificate of appealability and the Court hereby

certifies to the United States Court of Appeals that an appeal would be objectively

frivolous and therefore should not be permitted to proceed in forma pauperis.

       IT IS SO ORDERED.

                                           __/s/ Michael H. Watson____________
                                           MICHAEL H. WATSON, JUDGE
                                           UNITED STATES DISTRICT COURT



1
 The docket reflects that the court mailings were returned as undeliverable; however, it is
Petitioner’s duty to update his address.
